Citation Nr: 1436412	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left and right carpal tunnel syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee and shin disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.   

6.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2014, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In a written statement received by VA in February 2014, the Veteran revoked the Military Order of the Purple Heart as his accredited representative.  He is currently unrepresented.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee and shin disability, and entitlement to service connection for a back disability, a neck disability, and a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the January 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran affirmed that he was withdrawing the claims of entitlement to service connection for right and left carpal tunnel syndrome.

2.  In a February 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the February 1982 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the claims of entitlement to service connection for left and right carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has been added to the record since the February 1982 rating decision; thus, the claim of entitlement to service connection for a back disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the claims of entitlement to service connection for left and right carpal tunnel syndrome at his January 2014 Board hearing.  Specifically, at the beginning of the hearing, the undersigned noted that "The issues of service-connection for carpel tunnel syndrome of the right and left hands have been withdrawn."  Later, during the hearing, the Veteran provided the following testimony:

The carpel tunnel that I was talking about initially, it was during the time that I was in bivouac packing my heavy equipment and -- and all that, but I couldn't remember if I had reported that. That's why I withdrew. I didn't want to come in here and waste time and create something.

This testimony constitutes a valid withdrawal of the Veteran's claim, as it was given by the Veteran himself and was reduced to writing in the hearing transcript.  38 C.F.R. § 20.204(a),(b).  This withdrawal became effective at the time of the hearing.  38 C.F.R. § 20.204(b)(3).  Therefore, it is a valid withdrawal of the claims of entitlement to service connection for left and right carpal tunnel syndrome.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for left and right carpal tunnel syndrome and it is dismissed.  



II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

Because the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, any failure on VA's part to issue the proper notification letter to the Veteran on this element of his claim is harmless.

III.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  '[N]ew and material evidence' under 38 C.F.R. § 3.156(b) has the same meaning as 'new and material evidence' as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran's claim of entitlement to service connection for a back disability was initially denied by VA in a February 1982 rating decision.  According to the rating decision, the claim was denied because "[t]he back pain in service is shown to be acute and transitory and no residual disability resulted."  

The Veteran was notified of this decision in February 1982.  He submitted neither new and material evidence nor a notice of disagreement within one year of the rating decision notice.  Thus, this decision became final.  

Since the February 1982 rating decision, evidence of a current back disability has been added to the record.  Specifically, the record contains an October 2012 VA medical record noting that x-rays showed mild to moderate degenerative changes in the low back.  

The Board finds that this evidence is new in that it was not of record at the time of the February 1982 rating decision.  It is material in that it is evidence of a current back disability.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.  To this extent, the benefit sought on appeal is granted.



ORDER

The claim of entitlement to service connection for left and right carpal tunnel syndrome is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.


REMAND

The Veteran's claims of entitlement to service connection for a back disability, a neck disability, and a right knee disability, as well as the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee and shin disability, must be remanded for additional development.

First, the Board notes that the Veteran has testified that he began receiving treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma, within a few years of his April 1980 separation from service.  The VAMC evidence currently of record only goes back to the mid to late 1990s.  Therefore, the Board finds it necessary to remand these claims in order to obtain any outstanding medical evidence.

Furthermore, the Board notes that the Veteran has received private medical treatment, but not all of these records have been requested.  (Some of these records have been associated with the claims file as a part of the Social Security Administration (SSA) records but it is unclear whether those records constitute the complete set of the Veteran's pertinent private treatment.)  On remand, the Veteran should be given the opportunity to identify any relevant private medical records, and the appropriate steps should be taken to obtain this evidence.  

The Board further notes that the Veteran was involved in a worker's compensation claim in connection with a back injury in the late 1990s.  While the Veteran readily acknowledges that he has had post-service occupational head, back, and knee injuries, he believes that these injuries merely aggravated disabilities that had been caused by his military service.  On remand, appropriate steps should be taken to obtain evidence generated in connection with any worker's compensation claims the Veteran may have filed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA medical records, to include those from the Muskogee VAMC from 1980 to the present, and associate them with the claims file.   

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed, and a specific finding of unavailability should be made if records from the Muskogee VAMC dated in the early 1980s cannot be obtained.  All efforts to obtain these records should be recorded in the claims folder.  

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for any of the disabilities at issue.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  After obtaining any necessary information and authorization from the Veteran, contact the appropriate state agency and obtain a copy of any determinations made with regard to any of the Veteran's claims for worker's compensation, to include all medical records upon which the determinations were made.  The Veteran's authorization should also be requested in order to obtain any pertinent records from any employer for whom he worked when he sustained any occupational injuries, and all appropriate steps should be taken to obtain these records.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


